ORDER

PER CURIAM.
The City of St. Louis appeals from a judgment by the trial court reversing a decision by the Board of Adjustment of the City of St. Louis against Goldstein Truck and Auto Sales Redevelopment Corporation (Gold-stein). The trial court reversed the Board’s decision to uphold a citation against Gold-stein for illegal occupancy of four land parcels and ordered the City to issue occupancy permits to Goldstein.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*363The judgment of the trial court is affirmed in accordance with Rule 84.16(b).